                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JACQUELINE HAMPSHIRE, et al.       :               CIVIL ACTION
                                   :
          v.                       :
                                   :
PHILADELPHIA HOUSING               :
ADMINISTRATION, et al.             :               NO. 17-4423

                                 ORDER

          AND NOW, this 14th    day of February, 2019, for the

reasons set forth in the accompanying memorandum, it is hereby

ORDERED that:

          (1)    the motion of plaintiffs “to exceed the

twenty-five page length for their summary judgment opposition

brief” (Doc. # 53) is GRANTED;

          (2)    the motion of plaintiffs for leave “to file a

surresponse opposition brief to the defendants motion for

summary judgment” (Doc. # 57) is GRANTED; and

          (3)    the motion of defendants for summary judgment

against plaintiffs (Doc. # 50) is GRANTED.

                                         BY THE COURT:



                                         /s/ Harvey Bartle III
                                                                  J.
